216 Ga. 90 (1960)
115 S.E.2d 188
STATE HIGHWAY DEPARTMENT
v.
TAYLOR. STATE HIGHWAY DEPARTMENT
v.
YEAGER.
20870, 20871.
Supreme Court of Georgia.
Argued April 11, 1960.
Decided May 18, 1960.
Eugene B. Brown, Walter B. Fincher, Eugene Cook, Attorney-General, Paul Miller, Assistant Attorney-General, for plaintiff in error.
George T. Bagby, D. S. Strickland, William Hall, contra.
*92 QUILLIAN, Justice.
1. These cases arose under the provisions of Chapter 36-11 of the Code. In State Highway Dept. v. Hendrix, 215 Ga. 821 (113 S.E.2d 761), it was held that tender of the amount of the award of the assessors to the apparent or ostensible owner of the land involved is not a condition precedent to the condemnor's right to enter an appeal to a jury, when the amount of the award has been paid into the registry of the court within the time provided by law for the filing of an appeal.
*91 2. Where the amount of the assessors' award is paid into the registry of the court, and thereafter paid to the condemnee, the condemnee is not precluded, by receiving the money, from attacking the validity of the appeal or moving that it be dismissed.
3. Where the condemnor pays the amount of the award of the assessors into the registry of the court as provided by Chapter 36-11 of the Code, the condemnor is not thereafter concerned with its distribution. Code § 36-1113. Question No. 3 requires no further specific answer.
Questions Nos. 1 and 2 are answered in the negative. All the Justices concur.